Citation Nr: 1706732	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to additional burial benefits in excess of $1,022 based on service-connected death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1980.  He died in April 2013 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama currently holds jurisdiction over the claim.

In March 2015, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 

In December 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  The requested response was rendered in January 2017.   

The Board notes that additional evidence, to include an internet article addressing empyema and additional arguments from the appellant, was added to the record after the issuance of a June 2014 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a March 2015 correspondence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  Further, as the appellant's claim for service connection the cause of death is being granted herein, she has suffered no prejudice in the Board considering this newly received evidence with regards to her claim.  As for the remaining claim, the AOJ will have opportunity to review the additional evidence received on remand.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the VBMS claims file reveals the March 2015 hearing transcript.  A review of the Virtual VA claims file reveals the August 2013 rating decision and an August 26, 2013 notification letter containing a decision on the claim for burial benefits.  The remainder of the documents in VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to additional burial benefits in excess of $1,022 based on service-connected death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in April 2013.  The death certificate lists the immediate cause of death as cardiopulmonary arrest and underlying causes as aspiration pneumonia, anemia, and gastrointestinal bleeding. 

2.  The Veteran's death due to aspiration pneumonia, listed as an underlying cause of death in the death certificate, is causally related to a gunshot wound during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 1310, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Benefits may be awarded to a veteran's spouse, children, or parents for a death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: 1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The appellant contends that the cause of the Veteran's death is a result of his service.  In particular, the appellant has argued that aspiration pneumonia, listed as an underlying cause of death in the death certificate, was related to a service-connected disability, or was otherwise of service origin.  See March 2015 Statement from the appellant.  

The Veteran's death certificate lists the immediate cause of his death as cardiopulmonary arrest.  Underlying causes of death are listed as aspiration pneumonia, anemia, and gastrointestinal bleeding.  

At the time of the Veteran's death, service connection had been established for 
esophagostomy as a residual of gunshot wound to the stomach and esophagus; mild ataxia as a residual of vitamin and protein depletion due to complication of a gastrointestinal surgery; mild ataxia of right and left lower extremities as residuals of vitamin and protein depletion due to complication of a gastrointestinal surgery; depressive disorder as a residual of a gunshot wound to the stomach and esophagus; residuals of empyema in the right chest as secondary to perforation of esophagus with retained bullet fragment; and mild liver dysfunction as a residual of a gunshot wound to the left lobe of the liver.  

Service treatment records document that in June 1979, the Veteran suffered a gunshot wound to the colon, stomach, distal esophagus, left lobe of the liver, and right hemithorax.  The Veteran subsequently underwent various procedures, to include a June 1979 cervical esophagostomy, gastrostomy, and right thoracotomy with drainage of the right chest and esophageal perforation.  A February 1980 Clinical Record from Walter Reed Army Medical Center lists the Veteran's diagnoses status post gunshot wound as the following conditions: status post gunshot wound to the colon, stomach, esophagus, left lobe of the liver and right hemithorax; status post exploratory laparotomy; sepsis; recurrent empyema of the right chest, resolved; respiratory arrest in October 1979, resolved; alopecia areata secondary to poor nutrition, resolved; gastric outlet obstruction, resolved; seizures, resolved; hepatitis with etiology unknown, resolved; diffuse weakness, gait disorder, proximal, and distal muscle wasting; and status post esophagocolostomy (bypass of esophagus with portion of colon).  

Post-service treatment records contain an April 1981 VA examination report showing that the Veteran suffered from residual conditions as result of the June 1979 gunshot wound, to include difficulty swallowing and eating large amounts of food at one time.  

A July 1981 VA treatment record notes that an upper GI series was conducted in June 1981 revealing a long colonic interposition.  

A November 1981 post-service report of medical examination reveals diagnoses of tenderness over right thoracic incision, mild epigastric tenderness, and mild spasticity of the lower extremities. 

An October 1999 VA treatment note that the Veteran was present for his initial GI visit and that he had no complaints at that time.  Also noted was that there had been no history of "GI bleeding, confusion, or increased abdominal girth."  

A November 1999 VA treatment note reveals that the Veteran suffered from pneumonia in 1990.  

A February 2000 VA treatment note documents the Veteran's "[c]hronic hx of regurgitation of food since 1980 surgery" due to "GSW to the esophagus."  

A March 2004 private treatment record from Dr. M.S. documents that the private physician "suspects [the Veteran] may have iron deficiency anemia due to slow gastrointestinal blood losses from taking Vioxx."  

A March 2005 VA treatment note documents a diagnosis of normocytic anemia, "chronic [since] 1982" and that such was "partially attributed to [alcohol]."  

A December 2011 private treatment note from Dr. M.S. indicates that the Veteran "has had chronic anemia," which "became worse two months ago after his sister died."  

The Veteran died in April 2013.  As noted, his death certificate lists the immediate cause of his death as cardiopulmonary arrest.  Underlying causes of death are listed as aspiration pneumonia, anemia, and gastrointestinal bleeding.  

A death summary dated in May 2013 from Dr. A.W.K. notes that "over the last couple days of his life, [the Veteran] started having more cough, hemoptysis, and trouble breathing" and that "upon the day of his death, [the Veteran] was spitting up more blood and was using bedside suction."  

An August 2013 VA examiner opined that "it was less likely as not that the Veteran's service-connected gunshot wound to the stomach and esophagus substantially or materially contributed to his death, lent aid or assistance, or combined to cause death."  The VA examiner reasoned that the discharge note documenting that the Veteran was 'spitting up blood' does not "clearly distinguish where the blood was coming from" and that such "could have easily been related to the pneumonia, which can cause the spitting up of blood (hemoptysis)," which was "more likely especially in view of the documented cavitary lesions shown on CT scan . . . than the blood having come from the gastrointestinal tract."  Consequently, the VA examiner noted, "[i]t would be speculative to say that this was from gastrointestinal bleeding, given that there had not been any documented issues of that sort in recent months."   However, the VA examiner did not address all the pertinent questions as to whether an etiological relationship exists between the Veteran's service and his death in light of the Veteran's medical history in its entirety.  Therefore, the August 2013 opinion is of limited probative value. 

The January 2017 VHA physician, Dr. M.B.B., opined that the Veteran "likely suffered from aspiration pneumonia (since 1979) and was anemic . . . ." and that 
the cause of the Veteran's death was the result of "lifelong sequelae from his service-connected gunshot wound injury in 1979."  As rationale, Dr. M.B.B. explained that the Veteran was "prone to aspiration as a result of his esophagectomy and colonic interposition following his gunshot wound in 1979" because "[h]is physical condition was severely compromised by his state of malnutrition and pulmonary cachexia due to his chronic pulmonary infections."   The VHA physician added that "[a] majority of patients undergoing colonic interposition following esophagectomy can be expected to suffer from lifelong feeding difficulties, malnutrition, and respiratory difficulties secondary to chronic aspiration.  

Based on the foregoing, the Board finds that the Veteran's death due to aspiration pneumonia, listed as an underlying cause of death in the death certificate, is causally related to the Veteran's gunshot wound during service.  

In this regard, the Board accords significant probative weight to the January 2017 VHA physician's opinion, particularly in light of its detailed analysis of the Veteran's comprehensive medical history.  The January 2017 VHA physician    opined that the Veteran "likely suffered from aspiration pneumonia (since 1979) and was anemic . . . ." and that the cause of his death was a result of "lifelong sequelae from his service-connected gunshot wound injury in 1979."  The VHA physician reasoned that the Veteran was "prone to aspiration as a result of his esophagectomy and colonic interposition following his gunshot wound in 1979, noting that "[a] majority of patients undergoing colonic interposition following esophagectomy can be expected to suffer from lifelong feeding difficulties, malnutrition, and respiratory difficulties secondary to chronic aspiration.   This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  On the other hand, the August 2013 VA examiner failed to address all of the pertinent questions as to whether an etiological relationship exists between the Veteran's service and his death in light of his medical history in its entirety.  As result, that opinion was afforded limited probative value.   Consequently, the Board assigns great probative value to the January 2017 VHA physician's opinion. 

Therefore, as the January 2017 VHA opinion is the most probative medical opinion of record, and resolving all reasonable doubts in the appellant's favor, the Board concludes that the criteria for service connection for the Veteran's death are met.
ORDER 

Service connection for the cause of the Veteran's death is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the August 26, 2013 letter, the RO granted non-service-connected burial benefits in the amount of $1,022.  In September 2013, the appellant filed a notice of disagreement as to the August 26, 2013 decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the appellant with a statement of the case regarding the issue of entitlement to additional burial benefits in excess of $1,022 based on service-connected death.  Advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


